RENDERED: APRIL 8, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                        Court of Appeals

                           NO. 2021-CA-0917-WC

JASMINKA SUCUR                                                  APPELLANT


                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-15-01453


JCIM; HONORABLE STEPHANIE
LETITIA KINNEY,
ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION
BOARD                                                            APPELLEES


                                 OPINION
                                AFFIRMING

                                ** ** ** ** **

BEFORE: CALDWELL, GOODWINE, AND LAMBERT, JUDGES.

CALDWELL, JUDGE: Jasminka Sucur (“Sucur”) petitions for review of a

Workers’ Compensation Board (“WCB”) opinion affirming the resolution of a

medical fee dispute by an Administrative Law Judge (“ALJ”). We affirm.
                 FACTUAL AND PROCEDURAL HISTORY

            In 2015, Sucur filed an application for resolution of an injury claim.

She alleged she had suffered injuries to her shoulders, arms, and hands from

repetitive job duties while working as an assembly line laborer at JCIM.

            In 2016, an ALJ rendered two interlocutory opinions and orders. The

ALJ determined that Sucur had proven a work-related injury: right carpal tunnel

syndrome. But he rejected her allegations of other work-related injuries to her

arms, shoulders, and elbows and concluded her left-side carpal tunnel syndrome

was not work-related. Finding that she was not yet at maximum medical

improvement (“MMI”), he did not issue a final award and order.

            In May 2017, Sucur underwent surgery including a right carpal tunnel

release. (The surgeon also operated on her right elbow during the same surgery.)

After being off work to recover and undergoing physical therapy, Sucur returned to

work in or around September 2017.

            In February 2018, Sucur had an appointment with the hand surgeon.

According to the surgeon’s notes, Sucur reported having symptoms coming back

two months beforehand so she had been placed on restrictions. The notes also state

that her symptoms had been improving since she was on restrictions and list

diagnoses including “Resolved R CTS s/p release” (Administrative Record




                                        -2-
(“A.R.”) p. 844) – presumably referring to right carpal tunnel syndrome being

resolved after (status post) the release surgery.

              In early 2018, JCIM indicated it was contesting its responsibility to

pay for medical treatment for any other conditions besides the right carpal tunnel

syndrome and for: “Continued right upper extremity[1] treatment of any nature,

including treatment by hand specialty orthopedic surgeon after February 5, 2018

(date of last known Dr. Ozyurekoglu office visit) and any future physical therapy.”

(A.R., p. 873.) It filed a medical fee dispute (Form 112) in May 2018 – attaching

utilization review notices of denial in which Dr. Michael Nicoson expressed

opinions that continuing evaluation and treatment by a hand surgeon and physical

therapy were not medically reasonable and necessary for Sucur’s right carpal

tunnel condition.2

              In July 2018, Sucur’s employment was terminated. In 2019, Sucur

obtained an independent medical evaluation from Dr. Jules Barefoot. Dr. Barefoot


1
 Upper extremity is defined as: “The upper limb, including the shoulder, arm, forearm, wrist and
hand.” THE FREE DICTIONARY, https://medical-
dictionary.thefreedictionary.com/upper+extremity. (Last visited Feb. 22, 2022.)
2
  In September 2017, Dr. Nicoson opined that physical therapy and “current treatments” by
Sucur’s hand surgeon were not medically reasonable and necessary to treat her right carpal
tunnel syndrome. (A.R., p. 882.) Dr. Nicoson opined in January 2018 that further treatment and
evaluation by a hand surgeon were not medically reasonable or necessary for the right carpal
tunnel syndrome – but he did not explicitly address physical therapy in that opinion. Apparently
Sucur went to physical therapy from May to September 2017 but was no longer going to physical
therapy in early 2018. Dr. Nicoson indicated, however, that Sucur’s use of an anti-impact glove
was “medically necessary and appropriate for the treatment of the right carpal tunnel syndrome
work injury . . . .” (A.R., p. 880.)

                                              -3-
noted in his report that Sucur suffered from carpal tunnel syndrome on both the left

and right sides, as well as elbow problems. He opined that Sucur’s impairment

from these conditions was completely work-related and that all treatment she had

received so far was medically reasonable and necessary for her workplace injury.

He recommended a referral to a hand surgeon to consider further treatment.

              In 2020, Sucur’s case was reassigned to another ALJ. The new ALJ

issued an opinion, order, and award in August 2020 after a hearing and briefing.

              Like the first ALJ, this ALJ determined that the right carpal tunnel

syndrome was the only work-related injury – noting she found the opinion of

university evaluator Dr. Gregory Gleis particularly persuasive.3 She awarded

Sucur permanent partial disability benefits and recovery of medical expenses for

the right carpal tunnel syndrome. The ALJ rejected Sucur’s allegations of

permanent total disability and determined that other conditions – including left

carpal tunnel syndrome and elbow problems – were not work-related.

              Sucur filed a motion for reconsideration. She argued that the ALJ

provided insufficient analysis of the medical evidence and that the opinions of Dr.

Gleis from 2016 and 2017 were no longer timely. The ALJ denied the motion. In



3
 Both ALJs referred to Kentucky Revised Statute (“KRS”) 342.315 which provides in pertinent
part: “Except as otherwise provided in KRS 342.316, the clinical findings and opinions of the
designated evaluator shall be afforded presumptive weight by administrative law judges and the
burden to overcome such findings and opinions shall fall on the opponent of that evidence.”
KRS 342.315(2).

                                              -4-
her written order, the ALJ found Dr. Gleis’s December 2017 report (based on

evaluating Sucur in November 2017) timely because Sucur reached MMI in

September 2017. Sucur then appealed to the WCB.

             Upon appeal, the WCB affirmed the ALJ’s opinion, award, and order

except for vacating in part and remanding for the ALJ to rule on the pending

medical fee dispute. On remand, the ALJ stated the dispute was resolved in the

defendant’s (JCIM’s) favor. The ALJ briefly discussed the reports of Drs. Gleis,

Barefoot, and Nicoson. She found it was not clear whether Dr. Barefoot’s

recommendation for a referral to a hand surgeon related solely to the right carpal

tunnel condition or to other conditions which were found to be non-work-related.

             The ALJ noted Dr. Nicoson’s opinion that an anti-impact glove was

appropriate treatment but that further treatment by a hand specialist orthopedic

surgeon was not medically necessary. The ALJ expressly found the “previous”

and/or 2018 referral to the hand surgeon not medically reasonable or necessary for

the work-related right carpal tunnel syndrome (Remand Opinion attached to

Petition for Review, p. 2.) But she stated that Sucur: “remains entitled to

reasonable and necessary treatment for her compensable right carpal tunnel

syndrome.” (Remand Opinion, p. 3.) Neither party sought reconsideration.

             Sucur appealed to the WCB, which affirmed the ALJ.




                                        -5-
                               STANDARD OF REVIEW

              The Court of Appeals reviews WCB decisions to determine if the

WCB “has overlooked or misconstrued controlling statutes or precedent, or

committed an error in assessing the evidence so flagrant as to cause gross

injustice.” Western Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992).

                                         ANALYSIS

              Sucur states in her brief that the ALJ’s opinion on remand appears to,

at least arguably, “rule out any future treatment by any orthopedic hand specialist

or physical therapy.” (Petition for Review, p. 10.) And she asserts: “As a matter

of law, it is error to prospectively limit future related medical expenses for the right

carpal tunnel condition.” (Petition for Review, p. 9) (emphasis omitted).

However, other than a cursory reference to KRS 342.020 in the introduction to her

brief,4 she cites no legal authority to support her arguments. She suggests the

ALJ’s opinion was ambiguous or confusing to apply.

              Before addressing whether the WCB erred in affirming the ALJ’s

remand opinion, we take note of what the remand opinion does and does not

actually say. The ALJ’s concise opinion on remand begins by noting that JCIM’s

medical fee dispute contested “continued treatment by a hand specialty orthopedic



4
 See page 4 of petition for review: “The Appellant is entitled to the reasonable and necessary
medical treatment per KRS 342.020 . . . .”

                                               -6-
surgeon, continued right upper extremity treatment, including, but not limited to,

physical therapy.” (Remand Opinion, p. 2.)

             The ALJ had earlier determined that the right carpal tunnel syndrome

was the only work-related injury, which the WCB affirmed in its earlier opinion –

for which neither party filed a petition for review. Upon remand for resolution of

the pending medical fee dispute, the ALJ stated she was resolving this dispute in

the defendant’s (JCIM’s) favor. And she found the previous and/or 2018 referral

to a hand surgeon not medically reasonable or necessary for the compensable right

carpal tunnel condition – instead finding the referral was needed only to address

non-work-related conditions.

             Notably, the ALJ did not explicitly and specifically address whether

physical therapy was medically reasonable or necessary for the right carpal tunnel

condition. But she generally stated that Sucur was entitled to “reasonable and

necessary treatment for her compensable right carpal tunnel syndrome.” (Remand

Opinion, p. 3.) She also generally stated she was resolving the medical dispute

(which was somewhat broad as filed) in JCIM’s favor. But the only aspect of

treatment which the ALJ specifically found not medically reasonable or necessary

for the work-related right carpal tunnel condition was the previous and/or 2018




                                        -7-
referral to the hand surgeon.5 One could argue the ALJ’s opinion did not expressly

rule out any future treatment – including by a hand surgeon – at all.

               Better practice would have been to bring any ambiguities or lack of

findings on specific issues in the ALJ’s opinion to her attention through a motion

for reconsideration, clarification, or further findings.6 Nonetheless, based on our

review of the record and applicable law, we perceive no reversible error in the

WCB’s affirming the ALJ’s actual findings and decision.

No Reversible Error in WCB’s Affirming ALJ’s Findings and Decision

               As the WCB noted, some medical evidence at least arguably supports

Sucur’s argument that continuing treatment by a hand surgeon was reasonable and

necessary for the work-related right carpal tunnel syndrome – specifically, Dr.

Barefoot’s testimony. But other medical evidence supports the ALJ’s finding that




5
 Arguably the WCB may have over-stated the extent of the ALJ’s findings. See WCB Opinion,
p. 1: “The ALJ found Sucur’s continuing medical treatment by a hand specialty orthopedic
surgeon is not medically reasonable or necessary.” However, the WCB ultimately affirmed the
ALJ’s remand opinion without disturbing any part of it. And we perceive no error in the WCB’s
affirmance of the ALJ’s remand opinion.
6
  Although not addressed in the parties’ briefs to this Court, the WCB certainly took note of the
lack of a petition for reconsideration of the remand opinion. In fact, it stated that when no
petition for reconsideration is filed: “inadequate, incomplete, or even inaccurate fact-finding on
the part of an ALJ will not justify reversal or remand if there is substantial evidence in the record
supporting the ALJ’s ultimate conclusion.” (WCB Opinion, p. 8 (citing Eaton Axle Corp. v.
Nally, 688 S.W.2d 334 (Ky. 1985) and Halls Hardwood Floor Co. v. Stapleton, 16 S.W.3d 327
(Ky. App. 2000))). We express no opinion on the merits of this quoted statement, since we
affirm based simply on the ALJ’s factual findings being supported by substantial evidence and
the lack of overwhelming evidence compelling findings in Sucur’s favor.

                                                -8-
a referral to a hand surgeon was not medically reasonable and necessary for the

right carpal tunnel syndrome.

             For example, Dr. Gleis opined in his December 2017 report that a

referral to a hand surgeon was not medically reasonable and necessary for the

work-related right carpal tunnel syndrome – which he viewed as resolved by the

carpal tunnel release surgery. And he saw any need for treatment of elbow

problems as unrelated to her work-related right carpal tunnel condition. Similarly,

Dr. Nicoson opined in September 2017 and in January 2018 that further treatment

by a hand surgeon was not medically reasonable and necessary for the right carpal

tunnel condition after the carpal tunnel release surgery.

             Though Dr. Barefoot did not similarly opine that further treatment by

a hand surgeon was not medically reasonable or necessary for the right carpal

tunnel condition in his 2019 report, he discussed other diagnoses which the ALJ

determined to be non-work-related. And though Dr. Barefoot recommended a

referral to a hand surgeon to consider further treatment, Dr. Barefoot’s report did

not specifically state that a referral to a hand surgeon was medically reasonable and

necessary solely to address the right carpal tunnel condition.

             Based on the conflicting evidence here (including Dr. Barefoot’s

report), perhaps another fact-finder could have found a referral to a hand surgeon

medically reasonable and necessary for the right carpal tunnel condition. But the


                                         -9-
ALJ had the sole authority to judge the weight and credibility of, and to make

reasonable inferences from, the evidence in the record. Miller v. East Kentucky

Beverage/Pepsico, Inc., 951 S.W.2d 329, 331 (Ky. 1997).

             Given the conflicting medical evidence here, we discern no reversible

error in the WCB’s concluding that substantial evidence supported the ALJ’s

findings and not concluding that overwhelming evidence compelled different

findings in the claimant’s favor. See generally Wilkerson v. Kimball International,

Inc., 585 S.W.3d 231, 236 (Ky. 2019). As the WCB succinctly explained, the ALJ

discussed the conflicting medical evidence about any need for continued hand

specialist treatment for the right carpal tunnel condition and properly set forth her

reasoning and factual findings – which the WCB found to be supported by

substantial evidence.

             Kentucky precedent makes clear that an ALJ has the sole authority to

judge the weight and credibility of the evidence presented – including conflicting

medical evidence regarding the work-relatedness, reasonableness, and necessity of

medical treatment. See, e.g., Brown-Forman Corp. v. Upchurch, 127 S.W.3d 615,

621 (Ky. 2004); Square D Co. v. Tipton, 862 S.W.2d 308, 309 (Ky. 1993).

             The WCB lacked the authority to: “substitute its judgment for that of

the administrative law judge as to the weight of evidence on questions of fact[.]”

KRS 342.285(2). The scope of the WCB’s review is limited though the WCB has


                                         -10-
authority to determine if: “The order, decision, or award is clearly erroneous on

the basis of the reliable, probative, and material evidence contained in the whole

record[.]” KRS 342.285(2)(d). In turn, the Court of Appeals’ review of WCB

opinions, especially concerning its evidentiary assessments, is also extremely

limited. Kelly, 827 S.W.2d at 687.

             Sucur did not even argue in her brief that the WCB overlooked or

misconstrued any specific controlling statutes or precedent. See id. at 687-88.

And we are not obligated to research or construct parties’ arguments for them.

Hadley v. Citizen Deposit Bank, 186 S.W.3d 754, 759 (Ky. App. 2005).

Furthermore, based on our review of the record, we do not perceive that the WCB

“committed an error in assessing the evidence so flagrant as to cause gross

injustice. ” Kelly, 827 S.W.2d at 688. Thus, we affirm.

                                 CONCLUSION

             For the foregoing reasons, we affirm.

             ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

Ched Jennings                             Denise Kirk Ash
Louisville, Kentucky                      Lexington, Kentucky




                                        -11-